Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

Dated as of December 11, 2006

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) among Pierre Foods,
Inc., a North Carolina corporation (the “Borrower”), the Lenders (as hereinafter
defined) party hereto, Wachovia Bank, National Association (“Wachovia”), as
collateral agent (the “Collateral Agent”), and Wachovia, as administrative agent
(the “Administrative Agent”; together with the Collateral Agent, the “Agents”).

PRELIMINARY STATEMENTS:

(1)           The Borrower, certain financial institutions and other persons
from time to time parties thereto (collectively, the “Lenders”) and the Agents
have entered into that certain Credit Agreement dated as of June 30, 2004, as
amended by Amendment No. 1 dated as of April 3, 2006 and Amendment No. 2 dated
as of August 21, 2006 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”; capitalized terms used herein but not defined shall be
used herein as defined in the Credit Agreement).

(2)           The Borrower desires, in connection with the proposed acquisition
(the “Acquisition’) of substantially all of the assets of Zartic, Inc., a
Georgia corporation, and Zar Tran, Inc., a Georgia corporation (such assets
being collectively referred to as the “Acquired Assets” and such companies being
collectively referred to as the “Company”), to obtain additional Term B Loans in
an amount equal to $100,000,000 in excess of the principal amount of the Term B
Loans outstanding under the Credit Agreement prior to the effectiveness of this
Amendment (the “New Term B-2 Loans”) and having the same rights and obligations
as the Term B Loans, as set forth in the Loan Documents.

(3)           Each Person who executes and delivers this Amendment as a New Term
B-2 Lender (as hereinafter defined) has agreed to make New Term B-2 Loans in the
aggregate amount of its New Term B-2 Commitment (as hereinafter defined) on the
Amendment No. 3 Effective Date, the proceeds of which shall be used by the
Borrower to finance the acquisition of the Acquired Assets.

(4)           The Borrower has requested that the Required Lenders and the
Required Term Lendersamend the Credit Agreement to effect the changes described
above and to make other amendments set forth below.

(5)           The Required Lenders and the Required Term Lenders have agreed,
subject to the terms and conditions hereinafter set forth, to amend the Credit
Agreement in certain respects as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


SECTION 1.           AMENDMENT OF CREDIT AGREEMENT. THE CREDIT AGREEMENT IS,
EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2 OF THIS AMENDMENT, HEREBY AMENDED AS
FOLLOWS:


--------------------------------------------------------------------------------





(A)           SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

(I)       BY AMENDING CLAUSE (A) OF THE DEFINITION OF “APPLICABLE MARGIN” TO (A)
DELETE THE REFERENCE TO “1.00%” AND INSERT “1.25%” IN ITS PLACE, (B) DELETE THE
REFERENCE TO “2.00%” AND INSERT “2.25%” IN ITS PLACE AND (C) ADD THE FOLLOWING
NEW CLAUSE (III) AFTER THE WORD “AND” IN CLAUSE (II) THEREOF:

“(iii) in the event that the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b) is less than or equal to 4.0:1, (x) in the case of Base Rate
Loans, 1.00% and (y) in the case of Eurodollar Rate Loans, 2.00%; and”

(II)      BY AMENDING THE DEFINITION OF “CONSOLIDATED FUNDED INDEBTEDNESS” TO
(A) DELETE THE PHRASE “LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL) IN
EXCESS OF $3,825,000,”  IN CLAUSE (C) THEREOF IN ITS ENTIRETY AND (B) ADD THE
FOLLOWING NEW CLAUSE (C) AFTER THE WORD “HEREOF” AND BEFORE THE PERIOD IN THE
LAST LINE THEREOF:

“OR (C) UNDER LETTERS OF CREDIT”.

(III)     BY AMENDING THE DEFINITION OF “CONSOLIDATED EBITDA” TO (A)  DELETE THE
“AND” BEFORE CLAUSE (VIII) THEREOF AND ADD THE FOLLOWING NEW CLAUSE (IX)
THERETO:

“and (ix) any  purchase accounting adjustments and adjustments for synergies
resulting from the acquisition of the Acquired Assets as specifically set forth
on Schedule IV hereto.”

and (B) add the following sentence at the end of such definition:

“For the purposes of any calculations required pursuant to Sections 7.10(a) and
(b), Consolidated EBITDA for each fiscal quarter or period set forth on Schedule
IV hereto shall be deemed to be the applicable amount specified for such fiscal
quarter on such Schedule.”

(IV)     BY AMENDING THE DEFINITION OF “INITIAL TERM B LOANS” TO READ IN FULL AS
FOLLOWS:

“Initial Term B Loans” means Term B Loans that are not New Term B Loans or New
Term B-2 Loans.

(V)      BY AMENDING THE DEFINITION OF “TERM B COMMITMENT” TO ADD THE FOLLOWING
SENTENCE AT THE END OF SUCH DEFINITION:

“The term ‘Term B Commitment’ also means each New Term B-2 Commitment.”

(VI)     BY AMENDING THE DEFINITION OF “TERM B FACILITY” TO ADD THE FOLLOWING
SENTENCE AT THE END OF SUCH DEFINITION:

“The term ‘Term B Facility’ also means the New Term B-2 Facility.”

(VII)    BY AMENDING THE DEFINITION OF “TERM B LOAN” TO ADD THE FOLLOWING
SENTENCE AT THE END OF SUCH DEFINITION:

“THE TERM ‘TERM B LOAN’ ALSO MEANS A NEW TERM B-2 LOAN.”

2


--------------------------------------------------------------------------------




(VIII)   BY INSERTING THE FOLLOWING NEW DEFINITIONS THEREIN IN THE APPROPRIATE
ALPHABETICAL ORDER:

“Amendment No. 3 Effective Date” means December 11, 2006.

“Acquired Assets” means substantially all of the assets of Zartic, Inc., a
Georgia corporation, and Zar Tran, Inc., a Georgia corporation, to be acquired
by the Borrower pursuant to the Asset Purchase Agreement dated as of November 
3, 2006 (the “Acquisition Agreement”).

“New Term B-2 Commitment” means, as to each New Term B-2 Lender, its obligation
to make New Term B-2 Loans to the Borrower pursuant to Section 2.01(a)(iii), in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01(a)(iii) under the
caption “New Term B-2 Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“New Term B-2 Facility” means, at any time, the aggregate New Term B-2
Commitments or New Term B-2 Loans, as applicable, of all Lenders at such time.

“New Term B-2 Lender” means, at any time, any Lender that has a New Term B-2
Commitment or New Term B-2 Loan, as applicable, at such time.

“New Term B-2 Loan” has the meaning specified in Section 2.01(a)(iii).


(B)           SECTION 2.01(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY:

(I)            INSERTING THE PHRASE “OR NEW TERM B-2 LOANS” IN THE FOURTH
SENTENCE THEREOF, AFTER THE PHRASE: “THIS SECTION 2.01(A)(I) SHALL NOT APPLY TO
ANY NEW TERM B LOANS.”; AND

(II)           ADDING A NEW SECTION 2.01(A)(III) AT THE END THEREOF TO READ AS
FOLLOWS:

“(iii)   Subject to the terms and conditions set forth herein, each New Term B-2
Lender severally agrees to make a single loan (each, a “New Term B-2 Loan”), in
an amount equal to its New Term B-2 Commitment, to the Borrower on the Amendment
No. 3 Effective Date.   Amounts borrowed under this Section 2.01(a)(iii) and
repaid or prepaid may not be reborrowed.  New Term B-2 Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.”


(C)           SECTION 2.05(B)(VII) IS HEREBY AMENDED BY ADDING THE FOLLOWING
PARENTHETICAL IMMEDIATELY BEFORE THE WORD “SECOND” CONTAINED THEREIN:

“(it being understood that to the extent there are no such payments due within
the next 12 months with respect to any of the Initial Term B Loans, New Term B
Loans, or New Term B-2 Loans respectively, the portion of any prepayments
allocable to any such Loans shall be applied as specified in the immediately
succeeding clause second)”


(D)           SECTION 2.07(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO READ
IN FULL AS FOLLOWS:

3


--------------------------------------------------------------------------------





“(A)         TERM B LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FOR THE RATABLE ACCOUNT OF EACH OF THE INITIAL TERM B LENDERS, NEW TERM B
LENDERS AND NEW TERM B-2 LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF ALL INITIAL
TERM B LOANS, NEW TERM B LOANS AND NEW TERM B-2 LOANS OUTSTANDING ON THE
FOLLOWING DATES IN THE RESPECTIVE AMOUNTS SET FORTH FOR SUCH LOANS OPPOSITE SUCH
DATES (WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF
PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.05):

Date

 

Amount Due in respect of
Initial Term B Loans and
New Term B Loans

 

Amount Due in respect of
New Term B-2 Loans

 

March 3, 2007

 

$

0

 

$

250,000

 

June 2, 2007

 

$

0

 

$

250,000

 

September 1, 2007

 

$

0

 

$

250,000

 

December 1, 2007

 

$

0

 

$

250,000

 

March 1, 2008

 

$

0

 

$

250,000

 

May 31, 2008

 

$

0

 

$

250,000

 

August 30, 2008

 

$

0

 

$

250,000

 

November 29, 2008

 

$

0

 

$

250,000

 

February 28, 2009

 

$

0

 

$

250,000

 

May 30, 2009

 

$

0

 

$

250,000

 

August 29, 2009

 

$

0

 

$

250,000

 

November 28, 2009

 

$

0

 

$

250,000

 

March 6, 2010

 

$

0

 

$

250,000

 

Maturity Date with respect to the Term B Facility

 

$

131,000,000

 

$

96,750,000

 

provided, however, that the final principal repayment installment of each of the
Initial Term B Loans, New Term B Loans and New Term B-2 Loans shall be paid on
the Maturity Date for the Term B Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Initial Term B Loans, New Term B
Loans and New Term B-2 Loans outstanding on such date.”


(E)           SECTION 6.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING AT THE END THEREOF:

“In addition, the proceeds of the New Term B-2 Loans shall be used to finance
the acquisition of the Acquired Assets and to pay fees and expenses incurred in
connection with such acquisition.”


(F)            SECTION 7.02(C)(IV) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE FIGURE “$7,500,000” THEREIN AND INSERTING THE FIGURE “$12,500,000”
IN ITS PLACE.


(G)           SECTION 7.03 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY:

(i) Deleting the figure “$40,000,000” in clause (i)(iv)(B) thereof and inserting
the figure “$50,000,000” in its place; and

(ii)  Adding a new clause (o) to the end thereof that reads in full as follows:

4


--------------------------------------------------------------------------------




“(o)  the purchase of the Acquired Assets; provided that, the purchase price
therefor shall not exceed $100,000,000 plus the assumption of certain
liabilities as set forth in the Acquisition Agreement.”


(H)           SCHEDULE 2.01(A)(III) IS ATTACHED AS ANNEX I HERETO AND IS HEREBY
ADDED TO THE CREDIT AGREEMENT.


(I)            SCHEDULE IV IS ATTACHED AS ANNEX II HERETO AND IS HEREBY ADDED TO
THE CREDIT AGREEMENT.


SECTION 2.           CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT AND THE
AMENDMENTS CONTAINED HEREIN SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF (THE
“AMENDMENT NO. 3 EFFECTIVE DATE”) WHEN EACH OF THE CONDITIONS SET FORTH IN THIS
SECTION 2 SHALL HAVE BEEN FULFILLED TO THE SATISFACTION OF THE ADMINISTRATIVE
AGENT.


(A)           EXECUTION OF COUNTERPARTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED AND DELIVERED ON BEHALF
OF EACH OF (A) THE LOAN PARTIES, (B) THE REQUIRED LENDERS AND THE ADMINISTRATIVE
AGENT, (C) THE REQUIRED TERM LENDERS AND (D) EACH NEW TERM B-2 LENDER, OR AS TO
ANY OF THE FOREGOING PARTIES, ADVICE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT EACH OF THE FOREGOING PARTIES HAS EXECUTED A
COUNTERPART OF THIS AMENDMENT.


(B)           NOTICE OF BORROWING.  THE BORROWER SHALL HAVE PROVIDED THE
ADMINISTRATIVE AGENT WITH A NOTICE OF BORROWING IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02(A) OF THE CREDIT AGREEMENT PRIOR TO THE AMENDMENT
NO. 3 EFFECTIVE DATE WITH RESPECT TO THE BORROWING OF THE NEW TERM B-2 LOANS ON
THE AMENDMENT NO. 3 EFFECTIVE DATE.


(C)           PAYMENT OF FEES AND EXPENSES.  THE BORROWER SHALL HAVE PAID ALL
REASONABLE EXPENSES (INCLUDING THE REASONABLE FEES AND EXPENSES OF SHEARMAN &
STERLING LLP) INCURRED IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AMENDMENT AND OTHER MATTERS RELATING TO THE CREDIT AGREEMENT
FROM AND AFTER THE LAST INVOICE TO THE EXTENT INVOICED.


(D)           EVIDENCE OF DEBT.  EACH NEW TERM B-2 LENDER SHALL HAVE RECEIVED,
IF REQUESTED, ONE OR MORE NOTES PAYABLE TO THE ORDER OF SUCH LENDER DULY
EXECUTED BY THE BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT C-1 TO THE CREDIT
AGREEMENT, EVIDENCING THE NEW TERM B-2  LOANS MADE BY SUCH LENDER.


(E)           CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A
CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH OF THE LOAN
PARTIES CERTIFYING (A) THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF EACH OF
THE LOAN PARTIES AUTHORIZED TO SIGN THIS AMENDMENT AND THE OTHER DOCUMENTS TO BE
DELIVERED HEREUNDER AND (B) THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
LOAN PARTIES EVIDENCING APPROVAL FOR THIS AMENDMENT AND (II) A CERTIFICATE OF AN
OFFICER OF EACH OF THE LOAN PARTIES CERTIFYING (A) THAT NO AUTHORIZATION OR
APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR REGULATORY BODY, OR ANY THIRD PARTY TO ANY AGREEMENTS AND
INSTRUMENTS IS REQUIRED FOR THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY EACH
OF THE LOAN PARTIES OF THIS AMENDMENT, (B) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 3 OF THIS AMENDMENT ARE TRUE AND CORRECT AND (C) NO EVENT
HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A DEFAULT.


(F)            ADDITIONAL COLLATERAL DOCUMENTS.  AS OF THE AMENDMENT NO. 3
EFFECTIVE DATE, THE BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, FURNISH
TO THE ADMINISTRATIVE AGENT:

5


--------------------------------------------------------------------------------




(I)       EVIDENCE THAT MORTGAGE AMENDMENTS (THE “MORTGAGE AMENDMENTS”) WITH
RESPECT TO THE MORTGAGES DATED AS OF JUNE 30, 2004 AND AUGUST 21, 2006 (THE
“EXISTING MORTGAGES”)  HAVE BEEN DULY EXECUTED, ACKNOWLEDGED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH PARTY THERETO ON OR BEFORE SUCH DATE AND ARE IN
FORM SUITABLE FOR FILING AND RECORDING IN ALL FILING OR RECORDING OFFICES THAT
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE;

(II)      DATE-DOWN ENDORSEMENTS TO THE TITLE INSURANCE POLICIES BY A TITLE
INSURER REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT WITH RESPECT TO THE
PROPERTY ENCUMBERED BY THE EXISTING MORTGAGES SHOWING (X) NO LIENS OF RECORD
OTHER THAN THOSE CREATED BY OR PERMITTED UNDER THE TERMS OF THE APPLICABLE
EXISTING MORTGAGE AND (Y) THAT TITLE TO THE APPLICABLE PROPERTY REMAINS VESTED
IN THE APPROPRIATE LOAN PARTY, TOGETHER WITH SUCH CONFIRMATIONS AS THE
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE AND EVIDENCE THAT ALL OTHER
ACTIONS THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE  TO
CONFIRM THAT LIENS CREATED BY THE EXISTING MORTGAGES ON THE PROPERTY DESCRIBED
THEREIN ARE VALID FIRST AND SUBSISTING LIENS IN FAVOR OF THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES; AND

(III)     EVIDENCE THAT ALL FEES, COSTS AND EXPENSES HAVE BEEN PAID IN
CONNECTION WITH THE PREPARATION, EXECUTION, FILING AND RECORDATION OF THE
MORTGAGE AMENDMENTS, INCLUDING, WITHOUT LIMITATION, FILING AND RECORDING FEES,
TITLE INSURANCE COMPANY COORDINATION FEES, AND TITLE SEARCH CHARGES AND OTHER
CHARGES INCURRED IN CONNECTION WITH THE MATTERS DESCRIBED IN THIS SECTION 2(VI).


(G)           OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
FAVORABLE OPINION OF THOMPSON HINE LLP, COUNSEL TO THE LOAN PARTIES, ON SUCH
MATTERS CONCERNING THE LOAN PARTIES AND THIS AMENDMENT AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.


(H)           LEGAL DETAILS, ETC.  ALL DOCUMENTS EXECUTED OR SUBMITTED PURSUANT
HERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT AND SHEARMAN & STERLING LLP AS COUNSEL.  THE ADMINISTRATIVE
AGENT AND ITS COUNSEL SHALL HAVE RECEIVED ALL INFORMATION AND SUCH COUNTERPART
ORIGINALS OR SUCH CERTIFIED OR OTHER COPIES OR SUCH MATERIALS AS THE
ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST, AND ALL LEGAL
MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(I)            NO DEFAULT.  NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR
WOULD OCCUR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(J)            ACQUISITION AGREEMENT, ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, (I)
COPIES OF DOCUMENTATION FOR THE ACQUISITION AND OTHER ASPECTS OF THE
TRANSACTION, INCLUDING THE ACQUISITION AGREEMENT AND ALL EXHIBITS AND SCHEDULES
THERETO AND (II) EVIDENCE THAT ALL MATERIAL CONSENTS AND APPROVALS REQUIRED
PURSUANT TO THE TERMS OF THE ACQUISITION AGREEMENT HAVE BEEN OBTAINED.  THE
ACQUISITION WILL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE ACQUISITION AGREEMENT WITHOUT ANY WAIVER, MODIFICATION OR
CONSENT THEREUNDER THAT IS MATERIALLY ADVERSE TO THE LENDERS (AS REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT) UNLESS APPROVED BY THE ADMINISTRATIVE
AGENT, AND NO LAW OR REGULATION WILL BE APPLICABLE, OR EVENT WILL HAVE OCCURRED,
NOR WILL ANY LITIGATION OR INVESTIGATION BE PENDING OR THREATENED, THAT COULD
REASONABLY BE EXPECTED TO IMPOSE MATERIALLY ADVERSE CONDITIONS OR WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT UPON THE CONSUMMATION
OF THE ACQUISITION OR ANY IF THE OTHER TRANSACTIONS CONTEMPLATED BY THE
ACQUISITION AGREEMENT.

6


--------------------------------------------------------------------------------





(K)           FINANCIALS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I)
COPIES OF SATISFACTORY AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE COMPANY
AND ITS SUBSIDIARIES FOR THE THREE FISCAL YEARS MOST RECENTLY ENDED FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE AND INTERIM UNAUDITED FINANCIAL STATEMENTS
FOR EACH QUARTERLY PERIOD ENDED FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE
SINCE THE LAST AUDITED FINANCIAL STATEMENTS, (II) PRO FORMA CONSOLIDATED
FINANCIAL STATEMENTS FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE FOUR-QUARTER
PERIOD MOST RECENTLY ENDED PRIOR TO THE AMENDMENT NO. 3 EFFECTIVE DATE FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE GIVING PRO FORMA EFFECT TO THE ACQUISITION
(PREPARED IN ACCORDANCE WITH REGULATION S-X UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ALL OTHER RULES AND REGULATIONS OF THE SEC UNDER SUCH SECURITIES
ACT, AND INCLUDING ADJUSTMENTS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT) AND A PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
THE AMENDMENT NO. 3 EFFECTIVE DATE AND (III) UNLESS PREVIOUSLY PROVIDED,
PROJECTIONS PREPARED BY MANAGEMENT OF BALANCE SHEETS, INCOME STATEMENTS AND
CASHFLOW STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES, WHICH WILL BE
QUARTERLY FOR THE FIRST FISCAL YEAR AFTER THE AMENDMENT NO. 3 EFFECTIVE DATE AND
ANNUALLY THEREAFTER FOR THE TERM OF THE FACILITIES (AND WHICH WILL NOT BE
INCONSISTENT IN ANY MATERIAL RESPECT WITH INFORMATION PROVIDED TO THE ARRANGERS
PRIOR TO THE DELIVERY OF THE COMMITMENT LETTER).


(L)            RATINGS.  THE BORROWER SHALL HAVE RECEIVED AN UPDATED CORPORATE
FAMILY RATING FROM EACH OF MOODY’S AND S&P.


SECTION 3.           CONFIRMATION OF REPRESENTATIONS AND WARRANTIES.  EACH OF
THE LOAN PARTIES HEREBY REPRESENTS AND WARRANTS, ON AND AS OF THE DATE HEREOF
AND AS OF THE AMENDMENT NO. 3 EFFECTIVE DATE, THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
CORRECT AND TRUE IN ALL MATERIAL RESPECTS (WITHOUT DUPLICATION OF ANY
MATERIALITY QUALIFIER CONTAINED IN ANY SUCH REPRESENTATIONS AND WARRANTIES) ON
AND AS OF SUCH DATE, BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, AS THOUGH
MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES
THAT BY THEIR TERMS REFER TO A SPECIFIC DATE.


SECTION 4.           AFFIRMATION OF SUBSIDIARY GUARANTORS.  EACH GUARANTOR
HEREBY CONSENTS TO THE AMENDMENTS TO THE CREDIT AGREEMENT EFFECTED HEREBY, AND
HEREBY CONFIRMS AND AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS OF THIS
AMENDMENT, THE OBLIGATIONS OF SUCH GUARANTOR CONTAINED IN THE PARENT GUARANTY,
IN RESPECT OF EACH OF HOLDINGS AND THE PARENT, AND THE SUBSIDIARY GUARANTY, IN
RESPECT OF EACH SUBSIDIARY GUARANTOR, OR IN ANY OTHER LOAN DOCUMENTS TO WHICH
SUCH GUARANTOR IS A PARTY ARE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT AND
ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT THAT, ON AND AFTER THE
EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE PARENT GUARANTY AND IN
THE SUBSIDIARY GUARANTY, AS THE CASE MAY BE, AND IN EACH OF THE OTHER LOAN
DOCUMENTS TO “THE AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT
SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS MODIFIED BY THIS
AMENDMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL
DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY AND ALL OF THE COLLATERAL DESCRIBED
THEREIN DO, AND SHALL CONTINUE TO SECURE, PAYMENT OF ALL OF THE SECURED
OBLIGATIONS (IN EACH CASE, AS DEFINED THEREIN).


SECTION 5.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.  (A) ON AND
AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE CREDIT
AGREEMENT TO “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER TRANSACTION DOCUMENTS TO THE
“CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO
THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS
MODIFIED BY THIS AMENDMENT.


(B)           THE CREDIT AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE

7


--------------------------------------------------------------------------------





HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE COLLATERAL DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED
THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL OBLIGATIONS OF THE
LOAN PARTIES UNDER THE LOAN DOCUMENTS, IN EACH CASE AS AMENDED BY THIS
AMENDMENT.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR ANY AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.


SECTION 6.           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
ORIGINAL COUNTERPART OF THIS AMENDMENT.


SECTION 7.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND SHALL BE
SUBJECT TO THE JURISDICTIONAL AND SERVICE PROVISIONS OF THE CREDIT AGREEMENT, AS
IF THIS WERE A PART OF THE CREDIT AGREEMENT.


SECTION 8.           ENTIRE AGREEMENT; MODIFICATION.  THIS AMENDMENT CONSTITUTES
THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, THERE BEING NO OTHER AGREEMENTS OR UNDERSTANDINGS, ORAL, WRITTEN OR
OTHERWISE, RESPECTING SUCH SUBJECT MATTER, ANY SUCH AGREEMENT OR UNDERSTANDING
BEING SUPERSEDED HEREBY, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND MAY NOT BE
AMENDED, EXTENDED OR OTHERWISE MODIFIED, EXCEPT IN A WRITING EXECUTED IN WHOLE
OR IN COUNTERPARTS BY EACH PARTY HERETO.

[SIGNATURES FOLLOW.]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PIERRE FOODS, INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

PIERRE HOLDING CORP.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

PF MANAGEMENT INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

FRESH FOODS PROPERTIES, LLC

 

 

 

 

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

CLOVERVALE FARMS, INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

9


--------------------------------------------------------------------------------




 

 

CLOVERVALE TRANSPORTATION, INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

CHEFS PANTRY, INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

PIERRE REAL PROPERTY, LLC

 

 

 

 

 

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

 

Name: Joseph W. Meyers

 

 

 

Title: Vice President, Finance

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

 

By

/s/ Kira L. Deter

 

 

 

 

Name: Kira L. Deter

 

 

 

Title: Vice President

 

10


--------------------------------------------------------------------------------




 

 

ANTARES FUNDING, L.P.,

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

The Bank of New York Trust Company, N.A.
as Trustee of the Antares Funding Trust created
under the Trust Agreement dated as of
November 30, 1999

 

 

 

 

 

 

 

 

By:

/s/ Kathy Conway

 

 

 

 

Name: Kathy Conway

 

 

 

Title: AVP

 

 

 

 

 

 

 

 

 

 

NAVIGATOR CDO 2004, LTD.,

 

 

as a New Term B-2 Lender

 

 

 

 

 

By:

Antares Asset Management Inc.,
as Collateral Manager

 

 

 

 

 

 

 

 

By:

/s/ Greg Bouleris

 

 

 

 

Name: Greg Bouleris

 

 

 

Title: SVP – 3rd Party Asset Management

 

 

 

 

 

 

 

 

 

 

as a New Term B-2 Lender:

 

 

 

 

 

ARES ENHANCED LOAN INVESTMENT

 

 

STRATEGY, LTD.

 

 

 

 

 

By:

Ares Enhanced Loan Management, L.P.,
Investment Manager

 

 

 

 

 

By:

Ares Enhanced Loan GP, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

11


--------------------------------------------------------------------------------




 

 

as a New Term B-2 Lender:

 

 

 

 

 

ARES LEVERAGED FINANCE GENERAL I

 

 

 

 

 

By:

ARES CLO MANAGEMENT XI, L.P.

 

 

 

 

 

 

By:

ARES CLO GP XI, LLC,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

 

By:

ARES MANAGEMENT LLC, ITS MANAGER

 

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

 

 

 

 

 

as a New Term B-2 Lender:

 

 

 

 

 

ARES IV CLO LTD.

 

 

 

 

 

By:

ARES CLO MANAGEMENT IV, L.P.,

 

 

 

INVESTMENT MANAGER

 

 

 

 

 

 

By:

ARES CLO GP IV, LLC,
ITS MANAGING MEMBER

 

 

 

 

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

as a New Term B-2 Lender:

 

 

 

 

 

ARES VR CLO LTD.

 

 

 

 

 

By:

ARES CLO MANAGEMENT VR, L.P.,

 

 

 

INVESTMENT MANAGER

 

 

 

 

 

 

By:

ARES CLO GP VR, LLC,
ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

12


--------------------------------------------------------------------------------




 

 

as a New Term B-2 Lender:

 

 

 

 

 

ARES VIII CLO LTD.

 

 

 

 

 

By:

ARES CLO MANAGEMENT VIII, L.P.,

 

 

 

INVESTMENT MANAGER

 

 

 

 

 

 

By:

ARES CLO GP VIII, LLC,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

BALLYROCK CLO II LIMITED

 

 

 

 

 

 

 

 

By:

BALLYROCK INVESTMENT ADVISORS LLC,

 

 

 

AS COLLATERAL MANAGER

 

 

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Lisa Rymut

 

 

 

 

Name: Lisa Rymut

 

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David H. Strickert

 

 

 

 

Name: David H. Strickert

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

CIT LENDING SERVICES CORPORATION

 

 

as a new Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ John Basaraba

 

 

 

 

Name: John Basaraba

 

 

 

Title: Vice President

 

13


--------------------------------------------------------------------------------




 

 

COOPERATIEVE CENTRALE

 

 

RAIFFEISEN-BOERENLEENBANK B.A.,

 

 

“RABOBANK NEDERLAND” NEW YORK BRANCH

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Andrew Sherman

 

 

 

 

Name: Andrew Sherman

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

By:

/s/ Michael L. Laurie

 

 

 

 

Name: Michael L. Laurie

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

DENALI CAPITAL LLC, MANAGING MEMBER OF

 

 

DC FUNDING PARTNERS LLC, PORTFOLIO

 

 

MANAGER FOR DENALI CAPITAL CLO I, LTD.,

 

 

OR AN AFFILIATE

 

 

 

 

 

As A Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Coseo

 

 

 

 

Name: Robert M. Coseo

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DENALI CAPITAL LLC, MANAGING MEMBER OF

 

 

DC FUNDING PARTNERS LLC, PORTFOLIO

 

 

MANAGER FOR DENALI CAPITAL CLO IV, LTD.,

 

 

OR AN AFFILIATE

 

 

 

 

 

As A Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Coseo

 

 

 

 

Name: Robert M. Coseo

 

 

 

Title: Managing Director

 

14


--------------------------------------------------------------------------------




 

 

DENALI CAPITAL LLC, MANAGING MEMBER OF

 

 

DC FUNDING PARTNERS LLC, PORTFOLIO

 

 

MANAGER FOR DENALI CAPITAL CLO V, LTD.,

 

 

OR AN AFFILIATE

 

 

 

 

 

As A Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Coseo

 

 

 

 

Name: Robert M. Coseo

 

 

 

Title: Managing Director

 

 

 

 

 

FIDELITY CENTRAL INVESTMENT PORTFOLIOS

 

 

LLC; FIDELITY FLOATING RATE CENTRAL

 

 

INVESTMENT PORTFOLIO

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ John

 

 

 

 

Name: John

 

 

 

Title:

 

 

 

 

 

 

 

 

FOOTHILL INCOME TRUST II, L.P.

 

 

 

 

 

as a new Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Dennis Ascher

 

 

 

 

Name: Dennis Ascher

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Hjorth

 

 

 

 

Name: Thomas C. Hjorth

 

 

 

Title: Duly Authorized Signatory

 

15


--------------------------------------------------------------------------------




 

 

LANDMARK II CDO LIMITED

 

 

 

 

 

By:

ALADDIN CAPITAL MANAGEMENT, LLC,

 

 

 

AS MANAGER

 

 

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Bancroft

 

 

 

 

Name: Thomas E. Bancroft

 

 

 

Title: Designated Signatory

 

 

 

 

 

 

 

 

LASALLE BANK, NA

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Anthony M. Buehler

 

 

 

 

Name: Anthony M. Buehler

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

THE SUMITOMO TRUST & BANKING CO., LTD.

 

 

NEW YORK BRANCH

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth A. Quirk

 

 

 

 

Name: Elizabeth A. Quirk

 

 

 

Title: Vice President

 

 

 

 

 

 

SENIOR HIGH INCOME PORTFOLIO INC.

 

 

BLACKROCK GLOBAL FLOATING RATE

 

 

 

INCOME TRUST

 

 

BLACKROCK LIMITED DURATION

 

 

 

INCOME TRUST

 

 

BLACKROCK SENIOR INCOME SERIES

 

 

BLACKROCK FLOATING RATE INCOME

 

 

 

STRATEGIES FUND

 

 

LONGHORN CDO (CATMAN) LTD.

 

 

AS A LENDER

 

 

 

 

 

 

 

 

By:

/s/ Tom Colwell

 

 

 

 

Name: Tom Colwell

 

 

 

Title: Authorized Signatory

 

16


--------------------------------------------------------------------------------




 

 

[TO BE NAMED LATER]

 

 

 

 

 

as a New Term B-2 Lender

 

 

 

 

 

 

 

 

By:

/s/ Tom Colwell

 

 

 

 

Name: Tom Colwell

 

 

 

Title: Authorized Signatory

 

 

 

BLACKROCK FINANCIAL MANAGEMENT

 

17


--------------------------------------------------------------------------------


SCHEDULE 2.01(a)(iii)

On file with the Administrative Agent.

 


--------------------------------------------------------------------------------


11/15/06

Schedule IV

CONSOLIDATED EBITDA ADJUSTMENTS

 

 

 

 

 

 

 

 

 

 

($ in Millions)

 

 

 

 

 

 

 

 

 

 

 

Fiscal 2006

 

Fiscal 2007

 

Fiscal 2008

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

Q1

 

Q2

 

Q3

 

Q4

 

Q1

 

Q2

 

Q3

 

Q4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Adjustments and Synergies

 

$

4.376

 

$

3.345

 

$

6.955

 

$

3.150

 

$

2.722

 

$

2.529

 

$

2.738

 

$

1.741

 

$

0.939

 

$

0.326

 

$

0.286

 

$

0.147

 

 

 


--------------------------------------------------------------------------------